Filed 2/4/22 P. v. Barba CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G059895

           v.                                                            (Super. Ct. No. 05WF1694)

 ALBERTO APAEZ BARBA,                                                    OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Cheri T. Pham, Judge. Reversed and remanded with directions.
                   Richard Jay Moller, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Matthew Rodriquez, Acting Attorney
General, Lance E. Winters, Chief Assistant Attorney General, Julie L. Garland, Assistant
Attorney General, Lynne G. McGinnis and Kristen Kinnaird Chenelia, Deputy Attorneys
General, for Plaintiff and Respondent.
              Fifteen years ago, appellant Alberto Apaez Barba was sentenced to 25 years
in prison for attempted murder and other crimes he committed with a fellow gang
member. When he recently sought resentencing under Penal Code section 1170.95, the
trial court summarily denied his petition on the basis that section does not apply to the
                                1
crime of attempted murder. That was true at the time the trial court made its ruling in
2021. However, as of January 1, 2022, section 1170.95 now applies to defendants who
were convicted of attempted murder under the natural and probable consequences
doctrine. As respondent concedes, this changes requires that we reverse the trial court’s
denial order and remand for further proceedings.
                   FACTUAL AND PROCEDURAL BACKGROUND
              In 2005, appellant and Jose Delrio confronted rival gang member Francisco
Hernandez at an Orange County bus stop. During the confrontation, Delrio pulled a gun
and fired it at Hernandez, but the shot went high, and Hernandez fled to safety.
              At trial, the prosecution posited appellant directly aided and abetted Delrio
in attempting to murder Hernandez, and/or attempted murder was a natural and probable
consequence of the lesser crime of disturbing the peace that appellant helped Delrio carry
out. Without specifying which of those theories it adopted, the jury convicted appellant
of attempted murder. It also convicted him of discharging a firearm in a school zone and
street terrorism and found he acted for the benefit of a criminal street gang and
vicariously discharged a firearm. The trial court sentenced him to 25 years in prison for
his crimes.
              We affirmed the judgment on appeal. (See People v. Delrio (Mar. 27,
                                        2
2009, G038771) [nonpub. opn.].) In 2020, appellant sought to vacate his attempted
murder conviction and to be resentenced under section 1170.95. However, the trial court


       1
              All further statutory references are to the Penal Code.
       2
              At the parties’ request, we judicially notice our opinion and the appellate record in that case.


                                                       2
summarily denied his petition on the basis that section does not apply to the crime of
attempted murder. This appeal followed.
                                       DISCUSSION
               Appellant contends the trial court’s denial order must be reversed because
while his appeal was pending, the Legislature amended section 1170.95 to apply to the
crime of attempted murder. Respondent agrees, and so do we.
               Appellant’s underlying claim for resentencing is grounded in Senate Bill
No. 1437, which narrowed the scope of vicarious liability for the crime of murder by
limiting the felony murder rule and abolishing the natural and probable consequences
doctrine in murder cases. (§§ 188, subd. (a)(3), 189, subd. (e).) That bill “also added
section 1170.95 to the Penal Code, which creates a procedure for convicted murderers
who could not be convicted under the law as amended to retroactively seek relief” in the
form of resentencing. (People v. Lewis (2021) 11 Cal.5th 952, 957, fn. omitted.)
               As originally enacted, section 1170.95 applied only to defendants who were
convicted of murder. (Former § 1170.95, subd. (a).) However, effective January 1, 2022,
the statute was expanded to include defendants who were convicted of “attempted murder
under the natural and probable consequences doctrine[.]” (§ 1170.95, subd. (a), as
amended by Sen. Bill No. 775, Stats. 2021, ch. 551.) Respondent concedes this change
applies to appellant’s case, since the order denying his petition for resentencing is not yet
final. (See In re Estrada (1965) 63 Cal.2d 740, 744-745 [an ameliorative criminal statute
is generally presumed to apply to all cases that are not final when the statute becomes
effective].)
               Respondent also admits that for purposes of determining whether appellant
has established a prima facie case for resentencing, there is nothing in the record of
conviction that negates his claim he was convicted of attempted murder under the natural
and probable consequences doctrine. (People v. Lewis, supra, 11 Cal.5th at pp. 971-972
[unless the record of conviction refutes petitioner’s allegations, the trial court may not

                                              3
deny his resentencing petition at the prima facie stage].) Therefore, the trial court is
required to issue an order to show cause and, absent a concession by the People, conduct
an evidentiary hearing. (§ 1170.95, subds. (c), (d).) At the hearing, the prosecution must
prove beyond a reasonable doubt appellant is ineligible for resentencing. (Id., subd.
(d)(3).) Otherwise, the court must vacate his conviction for attempted murder and
resentence him per the terms of section 1170.95.
                                       DISPOSITION
                The order denying appellant’s petition for resentencing is reversed. On
remand, the trial court is directed to issue an order to show cause and, absent a
concession by the People, conduct an evidentiary hearing to determine appellant’s
eligibility for relief.




                                                  BEDSWORTH, ACTING P. J.

WE CONCUR:



FYBEL, J.



ZELON, J.*




*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                              4